United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1608
Issued: April 12, 2011

Case Submitted on the Record

DECISION AND ORDER

Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 1, 2010 appellant, through counsel, filed a timely appeal from an April 5,
2010 Office of Workers’ Compensation Programs’ decision denying his reconsideration
request without a merit review. Pursuant to the Federal Employees’ Compensation Act1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision.
The most recent merit decision of the Office is a September 1, 2009 decision. Because
more than 180 days elapsed between the most recent merit decision of the Office to the
filing of this appeal, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a May 14, 2009 decision, the Board
set aside an Office decision finding that Dr. Robert Dennis, a Board-certified orthopedic surgeon
and impartial medical examiner, did not provide an impairment rating for appellant’s right leg
that conformed the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (5th ed. 2001). The Board remanded the case to the Office to request a supplemental
opinion from Dr. Dennis.2 The facts as contained in the prior decision are incorporated by
reference.
In a June 26, 2009 letter, the Office referred appellant for reexamination by Dr. Dennis.
In his July 7, 2009 report, Dr Dennis reviewed appellant’s history of injury and treatment and
provided findings on examination. He utilized the A.M.A., Guides, (6th ed. 2009) to rate 14
percent permanent impairment of the right leg. Dr. Dennis subsequently received updated x-rays
and provided an addendum dated August 5, 2009. He opined that appellant had 16 percent
impairment of the right leg. In an August 23, 2009 report, an Office medical adviser reviewed
Dr. Dennis’ report and concurred with his findings.
By decision dated September 1, 2009, the Office found that the evidence did not establish
that appellant had more than 26 percent impairment of his right leg for which he previously
received schedule awards.
On January 4, 2010 counsel requested reconsideration. He submitted a December 18,
2009 report from Dr. David Weiss, an osteopath, who utilized the A.M.A., Guides and provided
an impairment rating for appellant. Dr. Weiss referred to Table 16-3, Table 16-6 and Table 1673 to determine that appellant had Class 4 right primary knee joint arthritis due to a total collapse
of the medial compartment. He utilized grade modifiers for functional and physical findings of
one and the net adjustment formula. Dr. Weiss opined that appellant had 50 percent impairment
of the right leg under the sixth edition of the A.M.A., Guides.
By decision dated April 5, 2010, the Office denied appellant’s request for reconsideration
without a review of the merits on the grounds that his request neither raised substantial legal
questions nor included new and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
2

Docket No. 08-1767 (issued May 14, 2009). In a January 7, 2002 decision, the Board found that an impartial
medical examiner did not resolve a medical conflict regarding permanent impairment of the right leg and directed
that the Office to obtain a supplemental report from the impartial specialist. Docket No. 00-1935 (issued
January 7, 2002).
3

A.M.A., Guides 511, 516-17.

4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” Id. at § 8128(a).

2

(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
Appellant disagreed with the denial of his claim for a schedule award and his
representative requested reconsideration on January 4, 2010.
Counsel does not make any argument that the Office erroneously applied or interpreted a
specific point of law or advanced a relevant legal argument not previously considered by the
Office. He submitted a new medical report, dated December 18, 2009, in which Dr. Weiss
provided findings, utilized the sixth edition of the A.M.A., Guides and opined that appellant had
50 percent impairment of the right leg. The Office denied reopening appellant’s case on the
merits, finding that Dr. Weiss’ report was brief, did not provide a history or objective findings
and did not contain rationale to support the stated rating. However, the Board finds that the
report of Dr. Weiss is new and relevant. In the September 1, 2009 decision, the Office denied
appellant’s claim for an increased schedule award finding the medical evidence was insufficient
to establish more than a 26 percent impairment of his right leg. Dr. Weiss’ December 18, 2009
report is new and it is relevant to the point at issue, right leg impairment, as he supported 50
percent impairment and referenced provisions in the sixth edition of the A.M.A., Guides. The
issue of whether his report is based on a proper history or whether it is sufficiently reasoned
would go to the weight of the evidence, which goes beyond the standard to be applied to reopen
a case for further review of the merits. The requirement for reopening a claim for merit review
does not include the requirement that a claimant shall submit all evidence necessary to discharge
his or her burden of proof. The claimant need only submit evidence that is relevant and pertinent
and not previously considered.8 Accordingly, the case must be remanded for the Office to
conduct a merit review of the claim.
On appeal, appellant’s representative argued that the report of Dr. Weiss was supportive
of a greater impairment and questioned whether the report of the impartial medical examiner was
entitled to special weight. Consideration of such matters is premature as the Board does not have
jurisdiction over the merits of the claim.

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See Sydney W. Anderson, 53 ECAB 347 (2002).

3

CONCLUSION
The Board finds that the Office improperly denied a reopening of appellant’s case for a
review of the merits.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision.
Issued: April 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

